Title: To Thomas Jefferson from John Loder, Jr., 18 April 1804
From: Loder, John Jr.
To: Jefferson, Thomas


          
            Sir
            Sandeston. Sussex County New Jersey 18th of april 1804
          
          That I who am but a private Citizen Should attempt to address a few Lines to one of So eminent Charactor and Station, to one who is the head and ruler of a nation is to me a Considerable task. yet what is more Reasonable than for a Child to Look to his parents for such things as he needs. I therefore in Like manner and with the Same Revrence Look up to you as the parent or head ruler of this nation for what I Concieve to be absolutely necessary. at the early period when the Constitution was formed it was thought necessary to appoint one Representative in Congress for every thirty thousand inhabitants which might perhaps been necessary at that time. but the number of inhabitants has increased so rapidly that there is a much greater number in the house of Congress than is necesary to enact Laws for the united States at this day and the increas will Still be greater for years to Come which will raise the number to a great amount, by Reason whereof the expences has increased and Still are increasing to a much greater degree for the greater the number the Less progress and the greater the expence and whereas it is a principle object in a Republican government to Save all unnecessary expences I therefore request you to take it into Consideration wheither it will not be expedient for you to recommend to Congress to amend that part of the Constitution I Shoud suppose that one half the number that are now in the house would be Sufficient to enact Laws for the united States but perhaps it may be said that the united States have increased in wealth in the Same proportion as it has in number of inhabitants be that as it may I am sure that expence might be saved and the money appropriated toward our publick Debt. if then one half the number is Sufficient the other half might be at home improving their farms or employed in their differen occupations which would be much more benefit to the publick then to Live on Six Dollars a day at the publick expence I am with the deepest Sense of gratitude your faithful Subject
          
            John Loder Jur.
          
        